127 F.3d 1097
James A. Warnerv.Lycoming County Prison, Pennsylvania Attorney General ErnestPreate, City of Lock Haven PA, Charles Shoemaker, Officer ofLock Haven City Police, Lock Haven Hospital, Jane Doe, Nurse#one, official Capacity-name and address unknown at thistime, Jane Doe, Nurse #two, Official and IndividualCap.-name and and address Unknown , Jane Doe, Nurse #3,,official and individual cap.-name and address unknown, JohnDoe, PAramedic Lock Haven
NO. 97-7093
United States Court of Appeals,Third Circuit.
Aug 20, 1997

Appeal From:  M.D.Pa. ,No.95cv00644 ,
Conaboy, J.


1
Affirmed.